APPLICATION FOR REHEARING.
Decided May 19th, 1947.
OPINION
By THE COURT
Submitted on application for rehearing, which is predicated upon two grounds:
(1) The Court’s decision is based on an erroneous conclusion as to a fact.
(2) .For the reason that there is a distinguishing fact in the instant case which requires the Court to make differentiation with its previous decision in the case of Porter v The New York Central Railway Company, 31 Abs 463.
The erroneous conclusion to which reference is made in .the first ground of the application is the statement of this Court in its opinion that,
“The action was for personal injuries suffered by plaintiff when he was struck by the footboard on a locomotive backing out of Wright Field on a spur-track of defendant company, which extended into and through said Field.”
The fact is that the track upon which the locomotive was moving was not the property of the defendant company but was owned by and located on the property of the United States Government of which the plaintiff was an employee.
We have given further consideration to the questions presented by the inadvertent error of the Court in its statement of fact and to the cases cited. Upon the developments in this cause we are satisfied that our conclusion in the original opin*123ion is correct in the light of the Porter case, by yhich we are bound. We have examined Reidel v Railroad, 144 Ill. App. 424 and find that upon the question of the contributory negligence of the plaintiff, the Justice writing the opinion relied in large part upon the fact that at the time of plaintiff’s injuries,
“It was later in the day than the usual time for making the switch, and that it was then dusk in between the buildings, that it was a foggy afternoon, no wind was blowing, and that when there is no wind, there is much cement dust in the air about the plant, and that this increases the darkness.”
Manifestly these facts were largely determinative of the question, even in the light of the second syllabus which is-quoted in appellant’s brief.
A somewhat analogous situation prevailed in Ware v Cin. Northern Rd. Co., 40 Oh Ap 39, as appears at page 42 of the opinion.
The facts in Pitts v Pennsylvania Rd. Co., 136 Oh St 139, are too meager to support a reversal in this cause.
Gregory v Maine Central Railroad Company, 317 Mass. 363, 59 N. E. (2d) 471, upon the facts, tends to support the claim of appellant. We do not undertake to differentiate the law of this case but follow the law of Ohio as we understand it and as we have discussed it heretofore.
The application will be denied.
WISEMAN, PJ, MILLER and HORNBECK, JJ, concur.